                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 GIOVANNI BARRICELLI, INDIVIDUALLY                   )
 AND ON BEHALF OF ALL OTHER                          )
 SIMILARLY SITUATED CURRENT AND                      )
 FORMER EMPLOYEES,                                   )
                                                     )   Case No. 3:19-cv-00136
                 Plaintiff,                          )
                                                     )   Chief Judge Crenshaw
 v.                                                  )   Magistrate Judge Newbern
                                                     )
 ST LOGISTICS, LLC, D/B/A SOLDIER                    )   FLSA Opt-in Collective Action
 DELIVERY, A WISCONSIN LIMITED                       )   JURY DEMANDED
 LIABILITY COMPANY, AND TRAVIS                       )
 SMITH, INDIVIDUALLY,                                )
                                                     )
                 Defendants.                         )


                 FIRST AMENDED COLLECTIVE ACTION COMPLAINT



        Plaintiff Giovanni Barricelli, individually, and on behalf of himself and all others similarly

situated, hereby files his First Amended Collective Action Complaint (“Complaint”) against ST

Logistics d/b/a Soldier Delivery, a Wisconsin Corporation, and Travis Smith, individually, and

alleges as follows:

                                    I.      INTRODUCTION

1.       Plaintiff Giovanni Barricelli (“Plaintiff”) was an employee of ST Logistics, LLC d/b/a

         Soldier Delivery (“ST Logistics”) at all times relevant to this Complaint.

2.       This lawsuit is brought against ST Logistics, LLC and Travis Smith, (collectively

         “Defendants”) as a collective action under the Fair Labor Standards Act (“FLSA”), 29

         U.S.C. § 201, et seq., to recover unpaid wages for Plaintiff and other similarly situated

         employees who are members of a class as defined herein and currently or previously were



                                    Page 1 of 15
      Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 1 of 15 PageID #: 130
        employed as delivery drivers by Defendants.

3.      At all times material to this Complaint, Plaintiff and others similarly situated performed

        non-exempt delivery driver job duties on behalf of Defendants.

4.     Plaintiff was employed by Defendants during all times relevant to this action. Others

        similarly situated have been employed by Defendants at all times relevant herein.

5.      Defendants did not compensate Plaintiff and those similarly situated for all time spent

        working, including overtime hours worked in excess of forty (40) per week during weekly

        pay periods relevant to this action.

6.      Defendants did not pay Plaintiff overtime for any hours worked in excess forty (40) hours

        as required by the FLSA and instead compensated Plaintiff and those similarly situated

        using a day rate and performance-based bonuses.

7.      Alternatively, with respect to paragraph six (¶6), Defendants did not properly calculate

        Plaintiff’s overtime rate at 1.5 times the Plaintiff’s Regular Rate, by excluding all or part

        of non-discretionary bonuses and/or other payments which should be included in Plaintiff’s

        Regular Rate.

                             II.     JURISDICTION AND VENUE

8.   The FLSA authorizes actions by private parties to recover damages for violations of the

     FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims are based on 29

     U.S.C. § 216(b) and 28 U.S.C. § 1331.

9.   Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff

     resides in this district, performed job duties as an employee of ST Logistics in this district,

     Defendants receive and deliver packages for Amazon.com, Inc. (“Amazon”) throughout this

     district, Defendants regularly conduct business in this district, and Defendants’ wage and hour


                                   Page 2 of 15
     Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 2 of 15 PageID #: 131
    plans, policies, and practices have been administered in this district. ST Logistics has violated,

    and continues to violate, the FLSA in this district at all times relevant to this Complaint.

    Defendant Travis Smith, as the owner and managing member of ST Logistics, LLC during

    times relevant to this Complaint, has been responsible for establishing and administering ST

    Logistics’ common payroll and compensation plans, policies and practices in this district and

    throughout the United States.

                                 III.   CLASS DESCRIPTION

10. Plaintiff brings this action on behalf of the following similarly situated persons:

      All current and former delivery drivers employed by ST Logistics, LLC d/b/a Soldier

      Delivery who have performed job duties at any of their delivery facilities/hubs in the

      United States at any time during the applicable limitations’ period covered by this

      Complaint (two years for FLSA violations, and three years for willful FLSA

      violations) up to and including the date of final judgment in this matter, and who is the

      Named Plaintiff and those who elect to opt-in to this action pursuant to the FLSA, 29

      U.S.C. § 216(b). (Collectively, “the class”).

                                          IV.     PARTIES

11. Defendant ST Logistics, LLC is a Wisconsin Limited Liability Company with its principal

    office and address located at 5385 Freitag Dr., Ste. 2, Menomonie, Wisconsin 54751-8940.

    According to the Wisconsin Secretary of State, ST Logistics, LLC may be served through its

    registered agent for service of process at 5385 Freitag Dr., Ste. 2, Menomonie, Wisconsin

    54751-8940. According to the Tennessee Secretary of State ST Logistics is not registered to

    do business in Tennessee as of the filing of this Complaint.

12. Defendant Travis Smith is the owner and managing member of ST Logistics, LLC. Travis


                                 Page 3 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 3 of 15 PageID #: 132
    Smith may be served for purpose of service of process at 5385 Freitag Dr., Ste. 2, Menomonie,

    Wisconsin 54751-8940.

13. Defendants constitute an integrated enterprise because their related activities (i.e. owning and

    operating delivery vehicles to deliver Amazon packages and parcels), unified operation, and

    exercise of common control, by person or persons (Travis Smith) for a common business

    purpose as that term is defined the FLSA, 29 U.S.C. §203(r).

14. Plaintiff Giovanni Barricelli is an adult citizen of the United States and was employed as a

    delivery driver of Defendants in this district during all times relevant to this action.

    Specifically, Plaintiff Barricelli was employed by Defendants from November 2018 to

    January 2019. Plaintiff Barricelli’s “Consent to Join” is attached as Exhibit A.

                                    V.      ALLEGATIONS

15. Defendant ST Logistics, LLC is in the business of delivering packages and parcels in

    municipal areas throughout Tennessee, Minnesota, Wisconsin, Illinois, and Iowa for Amazon

    under the control and direction of its owner, Travis Smith.

16. The principal stockholder and managing member of ST Logistics, LLC is Defendant Travis

    Smith.

17. Defendant Travis Smith is subject to personal jurisdiction in the state of Tennessee for

    purposes of this lawsuit.

18. Upon information and belief, Defendant Travis Smith hired and fired delivery drivers,

    established the rate of pay for delivery drivers, and made other decisions which affected the

    terms and conditions of work for employees such as the Plaintiff.

19. Upon information and belief, Defendant Travis Smith made the decision to not pay the

    Plaintiff and other delivery drivers overtime in violation of the FLSA.


                                 Page 4 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 4 of 15 PageID #: 133
20. Throughout the recovery period applicable to this action, upon information and belief,

    Defendant Travis Smith knew that the law required that the delivery drivers who worked for

    him be paid overtime for each hour they worked in excess of forty (40) in any given

    workweek.

21. Defendants are and/or have been the “employer” of Plaintiff within the meaning of 29 U.S.C.

    § 203(d) of the FLSA as well as employers of all other persons hired to work for Defendants

    as delivery drivers.

22. Plaintiff and those similarly situated are and/or have been delivery drivers of Defendants

    during all times relevant to this action.

23. Defendants employed Plaintiff and those similarly situated and were responsible for

    establishing and administering pay policies and practices, including pay classifications and

    overtime compensation rates of pay under the control and direction of Travis Smith, during

    all times relevant to this action.

24. Defendants have maintained a common plan, policy, and practice of establishing and

    administering pay for Plaintiff and other similarly situated delivery drivers at all times

    relevant herein.

25. Defendants’ common payroll and compensation plans, policies, and practices relating to

    Plaintiff and other similarly situated delivery drivers have been established, implemented and

    administered by and through Travis Smith, as the respective owner of ST Logistics, LLC, and

    on his behalf individually.

26. At all times relevant to this action, Plaintiff and those similarly situated are and/or have been

    “employees” of Defendants, as defined by Section 203(e)(l) of the FLSA, and were employed

    by Defendants within the territory of the United States of America within three (3) years


                                 Page 5 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 5 of 15 PageID #: 134
    preceding the filing of this lawsuit.

27. At all times material to this action, ST Logistics, LLC has been an enterprise engaged in

    commerce or in the production of goods for commerce as defined by Section 203(s)(l) of the

    FLSA, with annual revenue in excess of $500,000.00.

28. Defendants have been subject to the pay requirements of the FLSA within weekly pay periods

    during the relevant statutory limitations’ period.

29. Plaintiff and other class members’ primary duties are, and have been, to deliver Amazon

    packages and parcels to businesses and individuals within designated territories.

30. Defendants have had a centralized common plan, policy, and practice of only paying Plaintiff

    and those similarly situated delivery drivers a “day-rate” of pay of around $140.00 per day

    for all hours worked within weekly pay periods during the relevant statutory period. Plaintiff

    and other delivery drivers are not compensated at one and one-half times their regular rate of

    pay – as mandated by the FLSA – for all hours worked in excess of forty (40) per week within

    such weekly pay periods.

31. At the outset of Plaintiff’s employment, he was offered the position of delivery driver for

    Defendants with the explanation that he would be working 9:00AM to 5:00PM and would be

    paid an hourly rate of $15.00 to $20.00 per hour for his work. However, when Plaintiff began

    his employment, Defendants only offered a $140.00 “day rate” of pay for his work.

32. Plaintiff was scheduled to work shifts that ran from 9:00AM until 5:00PM, but in reality,

    Defendants required him to work from as early as 6:30AM to 7:00AM until 7:00/8:00PM,

    averaging around fifty-eight (58) hours per week during his employment.

33. Plaintiff was required assist in the loading of equipment and/or packages before he began

    driving to deliver his packages for the day.


                                 Page 6 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 6 of 15 PageID #: 135
34. After an initial period of being asked to deliver a manageable number of packages per day,

    between 80 and 120, Defendants drastically increased the number of packages required to be

    delivered.

35. Plaintiff found it physically impossible to perform his job duties in fewer than forty (40) hours

    per week.

36. Further, Plaintiff’s time records were “edited” or “adjusted” by Defendants to reflect that he

    clocked-out and ended his shift at 5:00PM no matter when he actually stopped performing

    work for Defendants. Additionally, Plaintiff was not allowed to clock into the timekeeping

    system until 8:00AM despite being required to actually begin work for his scheduled shifts

    prior to that time. As noted above, Plaintiff and other delivery drivers of Defendants were

    required to begin work for the scheduled shifts early and work past the scheduled end time of

    their shifts.

37. Plaintiff and those similarly situated are non-exempt from overtime compensation under the

    FLSA and are therefore entitled to compensation of one and one-half times their regular

    hourly rate of pay for all hours worked in excess of forty (40) per week within weekly pay

    periods during all times relevant to this action.

38. Plaintiff and those similarly situated have performed work for Defendants in excess of forty

    (40) hours per week within weekly pay periods during all times relevant herein, without being

    compensated for such overtime hours at one and one-half times their regular hourly rate of

    pay for all such overtime hours.

39. Defendants do not, and have not, paid Plaintiff and those similarly situated at one and one-

    half times their hourly rate of pay for all hours they have worked in excess of forty (40) hours

    per week within weekly pay periods during all times relevant to this action, as required by the


                                 Page 7 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 7 of 15 PageID #: 136
    FLSA. Plaintiff and those similarly situated therefore are entitled to recover such unpaid

    overtime compensation from Defendants.

40. Alternatively, Plaintiff, like other drivers, was compensated with an hourly rate plus bonuses

    paid on the completion of specific tasks or for efficiency, such as completing deliveries

    assigned to other drivers or delivering packages in excess of their quota. These bonuses were

    not included in the Plaintiff’s regular rate of pay for the purposes of calculating overtime.

41. Plaintiff alleges that he was always paid on the basis of a “day rate” or “job rate” with no

    overtime compensation. Any record of defendant showing the Plaintiff was actually paid

    overtime is fraudulent in so far as it intentionally misrepresents the basis for amounts paid to

    the Plaintiff.

42. Defendants have failed to properly record Plaintiff and other class members’ work hours,

    including hours worked in excess of forty (40) per week, as required by the FLSA and, thereby

    have violated the recordkeeping requirements of the FLSA.

43. Defendants are unable to bear their burden of demonstrating that Plaintiff and other class

    members fall within any of the FLSA overtime exemptions.

44. The net effect of Defendants’ plan, policy, and practice of failing to properly record and pay

    Plaintiff and other class members overtime compensation for all hours worked in excess of

    forty (40) per week within weekly pay periods during all relevant times, was a scheme to save

    payroll costs and payroll taxes for which they have unjustly enriched themselves and enjoyed

    ill-gained profits at the expense of Plaintiff and other class members.

45. Although at this stage Plaintiff is unable to state the exact amount owed to him and other class

    members, he believes such information will become available during the course of discovery.

    However, when an employer fails to properly keep complete and accurate time records of its


                                 Page 8 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 8 of 15 PageID #: 137
    employees, such employees may establish the hours they worked, including overtime hours,

    solely by their testimony and the burden of proof of overcoming any such testimony shifts to

    the employer.

46. The overtime provision set forth in §207 of the FLSA applies to the Defendants.

                      VI.     COLLECTIVE ACTION ALLEGATIONS

47. The preceding paragraphs are incorporated by reference as if the same were fully set forth

    herein.

48. Plaintiff brings this action on behalf of himself and the class as a collective action pursuant to

    the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

49. The claims under the FLSA may be pursued by those who opt-in to this case under 29 U.S.C.

    § 216(b).

50. The members of the class are so numerous that joinder of all other members of the class is

    impracticable. While the exact number of the other members of the class is unknown to

    Plaintiff at this time, and can only be ascertained through applicable discovery, Plaintiff

    believes there are more than 500 individuals in the class.

51. The claims of Plaintiff are typical of the claims of the class. Plaintiff and the other members

    of the class work or have worked for Defendants and were subject to the same operational,

    compensation and pay plans, policies, and practices, including the failure of Defendants to

    pay Plaintiff and others similarly situated employees overtime compensation for all hours

    worked in excess of forty (40) hours within weekly pay periods during all times relevant to

    this action.

52. Plaintiff and the other members of the class work or have worked for Defendants and were

    subject to the same operational, compensation and pay plans, policies, and practices, including


                                 Page 9 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 9 of 15 PageID #: 138
    the failure of Defendants to pay Plaintiff and other similarly situated employees overtime

    compensation in addition to their day rate and bonuses, if such individuals worked in excess

    of forty (40) hours in a workweek.

53. Plaintiff and the other members of the class work or have worked for Defendants and were

    subject to the same operational, compensation and pay plans, policies, and practices, including

    the failure of Defendants to pay Plaintiff and other similarly situated employees overtime

    compensation at an amount equal to 1.5 times the Plaintiff’s Regular Rate, as defined by

    regulation.

54. Common questions of law and fact exist as to the class which predominate over any questions

    only affecting other members of the class individually and include, but are not limited to, the

    following:

        •   Whether Defendants required Plaintiff and other members of the class to work hours

            in excess of forty (40) per week within weekly pay periods of the limitations’ period,

            without being compensated at one and one-half times their regular hourly rate of pay

            for all such overtime hours;

        •   Whether Plaintiff and other members of the class were exempt from the FLSA

            overtime requirements during times relevant to this action;

        •   Whether Defendants failed to pay Plaintiff and other members of the class all

            applicable straight time wages for all hours worked in excess of forty (40) hours per

            week within weekly pay periods during all times relevant to this action;

        •   The correct statutes of limitations for Plaintiff’s claims and the claims of the other

            members of the class;

        •   Whether Plaintiff and other members of the class are entitled to damages, including


                                Page 10 of 15
  Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 10 of 15 PageID #: 139
               but not limited to liquidated damages, and the measure of the damages; and

         •     Whether Defendants are liable for interest, attorneys’ interest, fees, and costs.

55. Plaintiff will fairly and adequately protect the interests of the class as his interests are aligned

     with those of the other members of the class. Plaintiff has no interests adverse to the class,

     and Plaintiff has retained competent counsel who are experienced in collective action

     litigation.

56. The collective action mechanism is superior to the other available methods for a fair and

     efficient adjudication of the controversy. The expenses, costs, and burden of litigation

     suffered by individual members of the class in a collective action are relatively small in

     comparison to the expenses, costs, and burden of the litigation of individual actions, making

     it virtually impossible for other members of the class to individually seek redress for the

     wrongs done to them.

57. Plaintiff and other members of the class have suffered and will continue to suffer irreparable

     damage from the unlawful pay policies, practices, and procedures implemented and

     administered by Defendants.

                                     COUNT I
                        RECOVERY OF OVERTIME COMPENSATION

58. The preceding paragraphs are incorporated by reference as if the same were fully set forth

     herein.

59. At all relevant times, Defendants have been and continue to be an “employer” engaged in

     interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

     Plaintiff and class members also have engaged in interstate commerce during all relevant

     times to this Complaint.



                                 Page 11 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 11 of 15 PageID #: 140
60. At all relevant times, Defendants employed (and/or continue to employ) Plaintiff and each of

    the other members of the class within the meaning of the FLSA.

61. At all times relevant, Defendants have had a uniform plan, policy, and practice of willfully

    refusing to pay the federal applicable overtime compensation to Plaintiff and other members

    of the class for all hours worked in excess of forty (40) hours per week.

62. At all times relevant, Defendants have had actual and/or constructive knowledge of willfully

    refusing to pay the federal applicable overtime compensation to Plaintiff and other members

    of the class for all hours worked in excess of forty (40) hours per week.

63. At all times relevant, Defendants have had actual and/or constructive knowledge of willfully

    refusing to pay the federally mandated overtime wage of at least one and a half times

    Plaintiff’s Regular Rate of pay.

64. At all times relevant, Defendants did not have a good faith basis for their failure to pay the

    federal applicable overtime compensation, at the proper rate, to Plaintiff and other members

    of the class for all hours worked in excess of forty (40) hours per week.

65. As a result of Defendants’ willful failure to pay Plaintiff and other members of the class

    overtime compensation for all hours worked over forty (40) per week during the relevant

    statutory limitations’ period, they have violated the FLSA, 29 U.S.C. §§ 201, et seq.

66. Defendants’ conduct constitutes a willful violation of the FLSA within the meaning of 29

    U.S.C. § 255(a).

67. Due to Defendants’ willful FLSA violations, and lack of good faith, in their failure to pay

    Plaintiff and the other members of the class overtime compensation for all hours worked in

    excess of forty (40) hours per week during the relevant statutory limitations’ period, Plaintiff

    and putative class members are entitled to recovery of unpaid overtime wages, an additional


                                Page 12 of 15
  Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 12 of 15 PageID #: 141
    equal amount as liquidated damages, as well as interest, reasonable attorneys’ fees, costs, and

    disbursements relating to this action for the three-year statutory period under the FLSA, 29

    U.S.C. § 216(b).

                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff, individually and on behalf of himself and all other similarly situated

members of the class, demand judgment, jointly and severally, against Defendants, ST Logistics,

LLC and Travis Smith, individually, as well as to request this Court to grant the following relief

against said Defendants:

   A. Designation of this cause as a collective action on behalf of the class and promptly issue

       notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

       action and permitting other members of the class to assert timely FLSA claims in this action

       by filing individual Consents under 29 U.S.C. § 216(b);

   B. An award of compensation for unpaid overtime wages to Plaintiff and other members of

       the class;

   C. An award of liquidated damages to Plaintiff and other members of the class;

   D. An award of prejudgment and post-judgment interest at the applicable legal rate to Plaintiff

       and other members of the class;

   E. An award of costs, expenses, and disbursements relating to this action together with

       reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

   F. A ruling that the three-year statutory period for willful violations under the FLSA shall

       apply in this action;

   G. A Declaration that Plaintiff and other members of the class were misclassified as exempt



                                Page 13 of 15
  Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 13 of 15 PageID #: 142
       and entitled to unpaid overtime damages to be proven at trial;

   H. A Declaration that Defendants have willfully violated the FLSA;

   I. Award a reasonable incentive award for the Plaintiff to compensate him for the time and

       effort he has spent protecting the interests of other delivery drivers and the risks he has

       undertaken; and

   J. Such other general and specific relief as this Court deems just and proper.


                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable.




Dated: August 7, 2019.                      Respectfully submitted,

                                            s/Gordon E. Jackson
                                            Gordon E. Jackson (TN BPR #08323)
                                            J. Russ Bryant (TN BPR #33830)
                                            Robert E. Turner, IV (TN BPR #35364)
                                            Nathaniel A. Bishop (TN BPR #35944)
                                            JACKSON, SHIELDS, YEISER & HOLT
                                            262 German Oak Drive
                                            Memphis, Tennessee 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524
                                            gjackson@jsyc.com
                                            rbryant@jsyc.com
                                            rturner@jsyc.com
                                            nbishop@jsyc.com

                                            and




                                 Page 14 of 15
   Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 14 of 15 PageID #: 143
                                           Nina Parsley (TN BPR #23818)
                                           PONCE LAW
                                           400 Professional Park Drive
                                           Goodlettsville, TN 37072
                                           nina@poncelaw.com

                                           Attorneys for Named Plaintiff and similarly situated
                                           current and former employees


                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 7th day of August, 2019, the foregoing First Amended
Complaint was filed electronically with the Clerk of the Court to be served by operation of the
Court’s electronic filing system upon the following:

                            Wendy V. Miller, TN #023500
                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                   SunTrust Plaza
                           401 Commerce Street, Suite 1200
                              Nashville, TN 37219-2446
                              Telephone: 615-254-1900
                              Facsimile: 615-254-1908
                          Email: Wendy.Miller@odnss.com


                                Laura A. Pfeiffer, #0260125
                                William A. McNab, #0320924
                              Alexander M. Hagstrom, #397320
                              WINTHROP & WEINSTINE, P.A.
                                   225 South Sixth Street
                                         Suite 3500
                               Minneapolis, Minnesota 55402
                                       (612) 604-6400
                               Email: lpfeiffer@winthrop.com
                               Email: wmcnab@winthrop.com
                              Email: ahagstrom@winthrop.com



                                                          s/Gordon E. Jackson
                                                          Gordon E. Jackson




                                Page 15 of 15
  Case 3:19-cv-00136 Document 31 Filed 08/07/19 Page 15 of 15 PageID #: 144
